Name: Commission Regulation (EEC) No 3063/82 of 18 November 1982 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goodsd
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 323/8 19 . 11 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3063/82 of 18 November 1982 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as amended by Regulation (EEC) No 3193/80 (2), and in particular Article 16a thereof, Whereas Commission Regulation (EEC) No 1577/81 (3), as amended by Regulation (EEC) No 3523/81 (4), established a system of simplified procedures for the determination of the customs value of certain perishable goods ; whereas subsequent experience gained by Member States has demonstrated the need to insert new products in the list of goods set out in Annex I to that Regulation and at the same time to adapt Annex II ; Whereas the provisions of this Regulation are in accordance with the opinion of the Customs Valuation Committee, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1577/81 are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 13 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 134, 31 . 5. 1980, p. 1 . P) OJ No L 333, 11 . 12 . 1980, p . 1 . (3) OJ No L 154, 13 . 6 . 1981 , p. 26 . (4) OJ No L 355, 10 . 12. 1981 , p . 26. 19 . 11 . 82 Official Journal of the European Communities No L 323/9 ANNEX I Classification of goods subject to unit values Head ­ NIMEXE CCT heading Description ing code No Species Varieties 1.10 07.01-13 / 07.01 - 15 ^ 07.01 A II New potatoes 1.12 07.01-21 ) 07.0 1 -22 \ 07.01 B I Cauliflowers 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1.20 07.01-31 j07.0 1 -33 i 07.01 D I Cabbage lettuce 1.22 ex 07.01-36 ex 07.01 D II Endives ; 1 .28 07.01-41 &gt; 07.01-43 ) 07.01 F I Peas 1.30 07.01-45 } 07.0 1 -47 ( 07.01 F II Beans (of the species Phaseolus) 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1.40 ex 07.01-54 ex 07.01 G II Carrots 1.50 ex 07.01-59 ex 07.01 G IV Radishes 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1.70 07.01-67 ex 07.01 H Garlic 1.74 ex 07.01-68 ex 07.01 U Leeks 1.80 1.80.1 1.80.2 ex 07.01-71 ex 07.01-71 07.01 K Asparagus  green  other 1.90 07.01-73 07.01 L Artichokes 1.100 07.01-75 ) 07.01-77 i 07.01 M Tomatoes 1.110 07.01-81 j 07.01-82 ) 07.01 P I Cucumbers 1.112 07.01-85 07.01 Q II Chantarelles 1.118 07.01-91 07.01 R Fennel 1.120 07.01-93 07.01 S Sweet peppers 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1.140 07.01-96 ex 07.01 T Vegetable marrows (including cour ­ gettes) (Cucurbita pepo L. var. medul ­ losa Alef.) 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 2.10 08.01-31 ex 08.01 B Bananas, fresh 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 2.50 08.02 A I Sweet oranges, fresh 2.50.1 08.02-02 )08.02-06 ( 08.02-12 ( 08.02-16 / Sanguines and semi-sanguines No L 323/ 10 Official Journal of the European Communities 19 . 11 . 82 Head ­ NIMEXE OCT heading Description ing code No Species Varieties 2.50.2 J08.02-03 )08.02-07 ( 08.02-1 3 (08.02-17 ) Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis , Trovita and Hamlins 2.50.3 08.02-05 ) 08.02-09 f 08.02-151 08.02-19 ; others 2.60 ex 08.02 B Mandarins including tangerines and satsumÃ ¤s, fresh, clementines, wilkings and other similar citrus hybrids, fresh 2.60.1 08.02-29 Monreales and Satsumas 2.60.2 08.02-31 Mandarins and Wilkings 2.60.3 08.02-32 Clementines 2.60.4 08.02-34 ^ 08.02-37 ) Tangerines and others 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2.80 2.80.1 2.80.2 ex 08.02-70 ex 08.02-70 ex 08.02 D Grapefruit, fresh  white  pink 2.90 08.04-1 n 08.04-19 ) 08.04-23 ) 08.04 A I Table grapes 2.95 08.05-50 08.05 C Chestnuts 2.100 08.06-13 ) 08.06-15 ) 08.06-17 ) 08.06 A II Apples 2.110 08.06-33 ) 08.06-35 f 08.06-37 i 08.06-38 ) 08.06 B II Pears 2.115 08.06-50 08.06 C Quinces 2.120 08.07-10 08.07 A Apricots 2.130 ex 08.07-32 ex 08.07 B Peaches 2.140 ex 08.07-32 ex 08.07 B Nectarines 2.150 08.07-51 ^08.07-55 \ 08.07 C Cherries 2.160 08.07-71 j 08.07-75 N Q8.07 D Plums 2.170 08.08-11 08.08-15 08.08 A Strawberries 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 2.180 08.09-11 ex 08.09 Water melons 2.190 08.09-19 ex 08.09 Melons (other than water melons) 2.195 ex 08.09-90 ex 08.09 Pomegranates 2.200 ex 08.09-90 ex 08.09 Kiwis 2.205 ex 08.09-90 ex 08.09 Medlars 19 . 11 . 82 Official Journal of the European Communities No L 323/ 11 ANNEX II Marketing centres for the purpose of calculating unit prices by classification heading NIMEXE code Germany Den ­ mark France Ireland Italy Nether ­lands UK BLEU Heading NIMEXE code Cologne Frankfurt Hamburg Munich Copenhagen LeHavre Marseilles Perpignan Rungis Cork DublinI i Civitavecchia Genoa Milan Rotterdam London Ã  Antwerp Brussels 1.10 07.01-13 ( 07.01-15 ) X X X X X 1.12 07.01-21 j 07.01-22 ) X X X X 1.14 07.01-23 X 1.16 ex 07.01-27 X X X X X X X 1.20 07.01-31 j 07.01-33 ) X x X 1.22 1.28 1.30 ex 07.01-36 07.01-41 f 07.01-43 ) 07.01-45 i 07.01-47 ) X X X X X X x X X X X X X X X X X 1.32 ex 07.01-49 X X X X 1.40 ex 07.01-54 X X X X X 1.50 ex 07.01-59 X X X X 1.60 07.01-63 x X x X X x X X 1.70 07.01-67 X X X X 1.74 ex 07.01-68 x x 1.80.1 07.01-71 (Green asparagus) X 1.80.2 ex 07.01-71 (Other asparagus) X x x 1.90 07.01-73 X X X x 1.100 07.01-75 j 07.01-77 \ x X X x X X X x X X x 1.110 07.01-81 } 07.01-82 ) x X X X 1.112 07.01-85 x 1.118 07.01-91 X x x 1.120 07.01-93 X x X x X X x 1.130 07.01-94 X x X x X X 1.140 07.01-96 X x X 1.150 ex 07.01-99 X x X X x 1.160 ex 07.06-90 X x 2.10 08.01-31 X X X X X 2.20 ex 08.01-50 x X X 2.30 ex 08.01-60 x X X X x 2.40 2.50.1 ex 08.01-99 08.02-02 )08.02-06 ( 08.02-12 (08.02-16 ) x x X X X X x X x x X X X X X x No L 323/ 12 Official Journal of the European Communities 19. 11 . 82 Germany Den ­mark France Ireland Italy Nether ­ lands UK BLEU Heading NIMEXE code Cologne Frankfurt Hamburg Munich Copenhagen LeHavre Marseilles Perpignan Rungis Cork Dublin Civitavecchia Genoa Milan Rotterdam London Antwerp Brussels 2.50.2 08.02-03 )08.02-07 ( 08.02-13 (08.02-17 ) X X X X X X X X X X X X X 2.50.3 08.02-05 )08.02-09 ( 08.02-15 ( 08.02-19 ; X X X X X X X X X X X x x 2.60.1 08.02-29 X X X X x X X x x 2.60.2 08.02-31 X X X X x X X x x 2.60.3 08.02-32 x X X X X X x X X x x 2.60.4 08.02-34 ) 08.02-37 \ X X X X x X X x x 2.70 ex 08.02-50 x X X X X X X X x x 2.80.1 ex 08.02-70 (Grapefruits, white) X X X X X X x X X x x x 2.80.2 ex 08.02-70 (Grapefruits, pink) x x X X X X x X X x x x 2.90 08.04-11 ) 08.04-19 &gt; 08.04-23 ) X X x x X X x x x 2.95 08.05-50 X X x 2.100 08.06-13 ) 08.06-15 &gt; 08.06-17 ) x x X x X X x x x x 2.110 08.06-33 ) 08.06-35 f 08.06-37 (08.06-38 ) X x x x X x x x x 2.115 08.06-50 x 2.120 08.07-10 X x x X X x x 2.130 ex 08.07-32 (Peaches) X x X x x x x x 2.140 -ex 08.07-32 (Nectarines) X x x x x x x 2.150 08.07-51 ( 08.07-55 $ x x 2.160 08.07-71 ) 08.07-75 ) X x x x x x 2.170 2.175 2.180 2.190 2.195 2.200 2.205 08.08-11 j 08.08-15 \ 08.08-35 08.09-11 08.09-19 ex 08.09-90 (Pomegranates) ex 08.09-90 (Kiwis) ex 08.09-90 (Medlars) X X X X X X x x x x x X X x x x x x x X X x x x x x x x x x x